EXHIBIT 32.1 SECTION 1350 CERTIFICATIONS I, Elon Musk, certify, pursuant to 18 U.S.C. Section1350, that, to my knowledge, the Annual Report of Tesla Motors, Inc. on Form 10-K for the annual period ended December31, 2015, (i)fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and (ii)that the information contained in such Form 10-K fairly presents, in all material respects, the financial condition and results of operations of Tesla Motors, Inc. Date: February24, 2016 /s/ Elon Musk Elon Musk Chief Executive Officer (Principal Executive Officer) I, Jason Wheeler, certify, pursuant to 18 U.S.C. Section1350, that, to my knowledge, the Annual Report of Tesla Motors, Inc. on Form 10-K for the annual period ended December31, 2015, (i)fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and (ii)that the information contained in such Form 10-K fairly presents, in all material respects, the financial condition and results of operations of Tesla Motors, Inc. Date: February24, 2016 /s/ Jason Wheeler Jason Wheeler Chief Financial Officer (Principal Financial Officer)
